Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-5, 7, 19-28, and 31-34 on 1/21/21 is acknowledged.  Claims 1-5, 7, 19-28, and 31-34 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/21, 5/18/21, and 12/23/21 are acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 19-28, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “a width perpendicular to the length” is unclear.  Which width is this referring to?
Claim 1 is rejected because “wherein a width” in the last paragraph raises an antecedent basis issue. 

Claim 2 is rejected because the scope of the claim is unclear.  Is inscribed circle a structural feature?
Claim 3 is rejected because the scope of the claim is unclear.  The surface tension is unclear.  Does this refer to the solution?
Claim 4 is rejected because the scope of the claim is unclear.  What is the reagent length of the solution referring to?  
Claim 5 is rejected because “the reagent length” raises an antecedent basis issue.   Also, it is unclear what diameter-increased portion refers to. 
Claim 7 is rejected because the scope of the claim is unclear.  They appear to claim relative terms. 
Claims 19-20 are unclear because of the “wherein” claim language.  Is this an intended use of the device?
Claim 24 is rejected because it is unclear how the reservoirs perform the function of independently accommodating the solution. 
Claim 27 is rejected because “using” is a method limitation.
Claim 28 is rejected because “circulating flow path” is unclear.  Is this referring to a circular flow path?
Claim 34 is rejected because the scope of the claim is unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 19-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (“Ichiki,” US Pub. No. 2016/0319944). 
As to claim 1, Ichiki discloses a fluid device 51 (“fluidic device”) shown in FIG. 37. The fluid device 51 is a fluid device configured to detect a biomolecule contained in an exosome in a sample, and includes an exosome-refining section 52 (“reservoir”) having a layer modified with a compound having a hydrophobic chain and a hydrophilic chain, a biomolecule-refining section 53, a biomolecule detection section 54, a first flow path 55 (“flow path”) that connects the exosome-refining section 52 and the biomolecule-refining section 53, a second flow path 56 that connects the biomolecule-refining section 53 and the biomolecule detection section 54, and the valves of the first aspect disposed at desired places of the flow paths.  See e.g., [0149] et seq.  With regard to the length, width, and depth, see 112 rejections above.  Also it would appear that such dimensions are result-effective variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed dimensions because discovering the optimum or workable ranges involves only routine skill in the art.
As to claims 2-5, 7, 19-28, and 31-34, see 112 rejections above.   With regard to the claim dimensions, see e.g., [0148] et seq.  However, dimensions are result-effective variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed dimensions because discovering the optimum or workable ranges involves only routine skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/16/2022